Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This Office action has been issued in response to amendment filed on 06/01/2021.
Claims 1-11 and 13-25, 30-45 and 47-54 are pending. Applicants' arguments have been carefully and respectfully considered and found not persuasive. Accordingly, this action has been made FINAL.

Response to Arguments
With respect to Applicant argument stating that the 103(a) rejection does not teach or suggest the unique access path, examiner respectfully disagrees. Paragraph [0031] of the instant specification recites:
organisms. In one embodiment, each account/location in the ornamental organism
database that is dedicated to, and/or identified with, each specific ornamental organism, or lot of ornamental organisms, is then given a unique access path, such as, but not limited to, any one or more of, a unique URL link, a unique password, a unique bar code, and/or any other mechanism for uniquely accessing an individual account/location in a memory, website, or other ornamental organism database.
Pratt in Paragraph [0011] --- These identifiers and other data can be associated with a single database animal identifier for each animal. The animal identifiers can be encoded into physical devices and/or be physical characteristics associated with the animals. Examples of such devices include RFID tags, RFID implants, RFID boluses, visual devices, bar code devices and paragraph [0287] The government database 7402 typically stores only premises identification information. When a health related investigation is initiated, the government database 7402 may receive additional information in response to a request using an animal identification related to the investigation. Alternatively a request is made using a premises identification. In some implementations, for every animal record, the government database 7402 stores an animal identifier and a data record address that points to a location in the official database.

Anderson in paragraphs [0006] teaches animal identification being barcode and paragraph [0074] reciting unique identification number sequence corresponding to a specific location in a database. Therefore 103(a) rejection reads on the argued limitation.
With respect to argument stating that Smith does not teach or suggest unique access path data comprise a unique resource Locator. Examiner respectfully disagrees. Given the broadest interpretation, Smith recitation: Column 6, lines 10-16 and column 7, lines 54-66 and column 23, lines 60-65, wherein identifying the web site hosting the service incorporates the URL. 


Allowable Subject Matter
Claims 5-6 and 39-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-2, 7-8, 10, 13,  35-36, 41-42, 44 and 47 are rejected under 35 U.S.C. 103(a) as being unpatentable over William Pratt  (hereinafter Pratt)  US Publication No in view of Hakan Andersson (hereinafter Andersson) US Publication No 20030062001

  As per claim 1, Pratt teaches: 
A computing system implemented method for providing an ornamental organism tracking and information system comprising the following, of which a plurality are each executed via any set of one or more processors:
obtaining source data associated with a specific ornamental organism or lot of ornamental organisms having the same source data;
(Fig. 1, 4-5 Abstract and paragraphs [0011] and [0027]-[0028], [0030], [0032]-[0033] and [0134], wherein the wildlife incorporate the organism and wherein the animal data obtained for different entity (i.e seller/provider)
storing the source data associated with the specific ornamental organism or lot of ornamental organisms in a unique location in an organism database, the unique location in the organism database being associated with the specific ornamental organism or lot of ornamental organisms;
(Fig. 1, 4-5 Abstract and paragraphs [0011] and [0027]-[0028], [0030], [0033] and [0134])
assigning unique access path data to the unique location in the ornamental organism database associated the specific ornamental organism or lot of ornamental organisms; 
(Paragraphs [0011] and [0287], Wherein the animal identifier is a bar code and animal identifier and a data record address that points to a location in the official database
generating a visual information access device associated with the specific ornamental organism or lot of ornamental organisms, the visual information access device including a visual unique account access symbol or code including encoded data representing the unique access path data to the unique location in the ornamental organism database;

and accessing, using the unique access path data, the unique location in the ornamental organism database that is associated with the associated specific ornamental organism or lot of ornamental organisms
(Paragraphs [0181], [0200]-[0201] and [0204] [0287], wherein animal information from the database is retrieved using the animal identifier)
Pratt in paragraph [0200] teaches identifying animal information data by scanning barcode but does not explicitly teach obtaining, by scanning the unique account access symbol or code with an optical scanning device, the unique access path data. However in analogous art of content management, Andersson teaches:
obtaining, by scanning the unique account access symbol or code with an optical scanning device, the unique access path data 
(Paragraph [0074])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the invention to combine Pratt and Andersson by incorporating the teaching of Andersson into the method of Pratt. One having ordinary skill in the art would have found it motivated to use the organism management of Andersson into the system of Pratt for the purpose of leveraging network communication  interface to manage animal database records.


As per claim 2, Pratt and Andersson teach:
The computing system implemented method of Claim 1 wherein at least part of the source data includes source data selected from at least one of the group consisting of:
    data indicating the specific ornamental organism's or lot of ornamental organisms' collector;
data indicating the specific ornamental organism' s or lot of ornamental organisms' country/region of origin;
data indicating husbandry provided to the specific ornamental organism or lot of ornamental organisms;
GPS data indicating the specific ornamental organism' s or lot of ornamental organisms' location of origin;
data indicating the time of capture of the specific ornamental organism or lot of ornamental organisms;
data indicating a method of capture of the specific ornamental organism or lot of ornamental organisms; and
data indicating a supply chain associated with the specific ornamental organism or lot of ornamental organisms.
(Paragraph [0028], wherein the sale/purchase is the supply chain)(Pratt)

As per claim 7,  Pratt and Andersson teach:
The computing system implemented method of Claim 1 wherein the visual information access device is a sticker applied to a container containing the specific ornamental organism or lot of ornamental organisms.
(Paragraphs [0143] and [0151], wherein the tag incorporates a sticker as cited in paragraph [0032] of the instant specification)(Pratt) 

As per claim 8, Pratt and Andersson teach:
The computing system implemented method of Claim 1 wherein the visual information access device is a static cling sticker applied to a container containing the specific ornamental organism or lot of ornamental organisms.



As per claim 10, Pratt and Andersson teach:
The computing system implemented method of Claim 1 wherein the unique account access symbol or code included with the visual information access device is a traditional bar code.
(Paragraphs [0029] and [0583])(Pratt)

As per claim 13, Pratt and Andersson teach:
The optical scanning device comprises an optical reader implemented on a smart phone.
(Paragraph [0234], wherein scanning device is a cell phone)(Pratt)



    Claim 35-36, 41-42, 44 and 47 are system claim respectively corresponding to method claim 1-2, 7-8, 10 and 13  and they are rejected under the same rational as claims 1-2, 7-8, 10 and 13 .


Claims 3-4 and 37-38 are rejected under 35 U.S.C. 103(a) as being unpatentable over Pratt and Andersson in view of Joseph Smith (hereinafter Smith) US Patent No 8682888.

As per claim 3, Pratt and Andersson do not explicitly teach website being the database for interaction with wildlife, however in analogous art of wildlife management, Smith teaches:
ornamental organism database is a website and the unique location in the ornamental organism database associated with the specific ornamental organism or lot of ornamental organisms is a webpage associated with to the specific ornamental organism or lot of ornamental organisms.
(Column 6, lines 10-16 and column 7, lines 54-66 and column 23, lines 60-65)
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the invention to combine Pratt and Andersson and Smith by incorporating the teaching of Smith into the method of Pratt and Andersson. One having ordinary skill in the art would have found it motivated to use the organism management of Smith into the system of Pratt and Andersson for the purpose of leveraging network communication  interface to manage wildlife domain.

As per claim 4, Pratt and Andersson do not explicitly teach unique access path data comprise  is a unique Uniform Resource Locator (URL, however in analogous art of wildlife management, Smith teaches:
unique access path data comprise  is a unique Uniform Resource Locator (URL).
(Column 6, lines 10-16 and column 7, lines 54-66 and column 23, lines 60-65, wherein identifying the web site hosting the service incorporates the URL)
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the invention to combine Pratt and Andersson and Smith by incorporating the teaching of Smith into the method of Pratt and Andersson. One having ordinary skill in the art would have found it motivated to use the organism management of Smith into the system of Pratt and Andersson for the purpose of managing wildlife data using target domain.

Claim 37-38 are system claims respectively corresponding to method claims 3-4 and they are rejected under the same rational as claims 3-4.


Claims 9 and 43 are rejected under 35 U.S.C. 103(a) as being unpatentable over Pratt and Andersson in view of Ibsen et al (hereinafter Ibsen) US Publication No 20110088295.

As per claim 9, Pratt and Andersson do not explicitly teach matrix bar code, however in analogous art of wildlife management, Ibsen teaches:
 unique account access symbol or code included with the information access device is a matrix bar code.
(Fig. 6 and paragraph [0079])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the invention to combine Pratt and Andersson and Ibsen by incorporating the teaching of Ibsen into the method of Pratt and Andersson. One having ordinary skill in the art would have found it motivated to use the wildlife tracking of Ibsen into the system of Pratt and Andersson for the purpose of enhancing accuracy of animal census.


Claim 43 is a system claim corresponding to method claim 9 and it is rejected under the same rational as claim 9.

Claims 52 and 54 are rejected under 35 U.S.C. 103(a) as being unpatentable over Pratt and Andersson and Ibsen in view of Erickson et al (hereinafter Erickson) US Publication No 20110010971

As per claim 52, Pratt and Andersson and Ibsen teach a two-dimensional matrix bar code two (Fig. 6 and paragraph [0079])(Ibsen) but do not explicitly teach the unique access path data comprises a Uniform Resource Locator (URL). However in analogous art of animal management, Erickson teaches:
the unique access path data comprises a Uniform Resource Locator (URL).
(Paragraphs [0020] and [0023])


Claim 54 is a system claim corresponding to method claim 52 and it is rejected under the same rational as claim 52.


Claims 11 and 45 are rejected under 35 U.S.C. 103(a) as being unpatentable over Pratt and Andersson in view of Holman et al  (hereinafter Holman) US Publication No 20130054011.

As per claim 11, Pratt and Andersson do not explicitly teach holographic image, however in analogous art of wildlife management, Holman teaches:
unique account access symbol or code included with the information access device is a holographic image.
(Paragraph [0147])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the invention to combine Pratt and Andersson and Holman by incorporating the teaching of Holman into the method of Pratt and Andersson. One having ordinary skill in the art would have found it motivated to use the wildlife tracking of Holman into the system of Pratt and Andersson for the purpose of enabling wildlife management/identification using holographic module.


.

Claims 14 and 48 are rejected under 35 U.S.C. 103(a) as being unpatentable over Pratt and Andersson in view of Dennis Hollenberg (hereinafter Hollenberg) US Patent No 6091956

As per claim 14, Pratt and Andersson teach bar code device but does not go into detail regarding associating scanner with retail, however in analogous art of wildlife management, Hollenberg teaches:
scanning device and the computing system associated with the scanning device is provided by a retailer selling the specific ornamental organism or lot of ornamental organisms.
(Column 7, lines 20-30)
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the invention to combine Pratt and Andersson and Hollenberg by incorporating the teaching of Hollenberg into the method of Pratt and Andersson One having ordinary skill in the art would have found it motivated to use the retail of Hellenberg into the system of Pratt and Andersson for the purpose of improving customer experience.


Claim 48 is a system claim corresponding to method claim 14 and it is rejected under the same rational as claim 14.

Claims 15-16 and 49-50 are rejected under 35 U.S.C. 103(a) as being unpatentable over Pratt and Andersson in view of Moser et al (hereinafter Moser) US Publication No 20080163824.


As per claim 15, Pratt and Andersson do not explicitly teach the wildlife being a fish as a pet or for display, however in analogous art of wildlife management, Moser teaches:
specific ornamental organism or lot of ornamental organisms comprise fish or l of fish purchased for use as pets or for display.
(Paragraphs [0214] and [0269])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the invention to combine Pratt and Andersson and Moser by incorporating the teaching of Moser into the method of Pratt and Andersson. One having ordinary skill in the art would have found it motivated to use the wildlife management of Moser into the system of Pratt and Andersson for the purpose of leveraging fish management and control.

As per claim 16, Pratt and Andersson teach wildlife management but do not go into detail regarding wildlife being reptile, Moser teaches:
specific ornamental organism or lot of ornamental organisms comprise a reptile or lot of reptiles purchased for use as pets or for display.
(Paragraphs [0214] and [0269])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the invention to combine Pratt and Andersson and Moser by incorporating the teaching of Moser into the method of Pratt and Andersson. One having ordinary skill in the art would have found it motivated to use the wildlife management of Moser into the system of Pratt and Andersson for the purpose of leveraging reptile management and control.

Claims 49-50 are system claims respectively corresponding to method claims 15-16 and they are rejected under the same rational as claims 15-16.

Claims 17 and 50 are rejected under 35 U.S.C. 103(a) as being unpatentable over Pratt and Andersson in view of Mark Vande Pol et al (hereinafter Vande Pol) US Publication No 20030014342.

As per claim 17, Pratt and Andersson teach wildlife management but do not go into detail regarding wildlife being insect, Vande Pol teaches:
ornamental organism or lot of ornamental organisms comprise an insect or lot insects purchased for user as pets or for display.
(Paragraph [0435])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the invention to combine Pratt and Andersson and Vande Pol by incorporating the teaching of Vande Pol into the method of Pratt and Andersson. One having ordinary skill in the art would have found it motivated to use the wildlife management of Vande Pol into the system of Pratt and Andersson for the purpose of identifying species.

Claim 51 is a system claim corresponding to method claim 17 and it is rejected under the same rational as claim 17.


Claims 18-19, 24-25 and 30 are rejected under 35 U.S.C. 103(a) as being unpatentable over William Pratt (hereinafter Pratt) US Publication No 20060201432 and Andrew Forrester  (hereinafter Forrester) US Publication No 20130290013 in view of Ibsen et al (hereinafter Ibsen) US Publication No 20110088295.

As per claim 18, Pratt teaches:
A computer system implemented method, comprising:
 	obtaining source data associated with a specific organism or lot of organisms having the same source data; 
(Fig. 1, 4-5 Abstract and paragraphs [0011] and [0027]-[0028], [0030], [0032]-[0033] and [0134], wherein the wildlife incorporate the organism and wherein the animal data obtained from an entity (i.e seller/provider)
storing the source data associated with the specific organism or lot of organisms in a unique location in an organism database, the unique location in the organism database being associated with the specific organism or lot of organisms; 
(Fig. 1, 4-5 Abstract and paragraphs [0011] and [0027]-[0028], [0030], [0033] and [0134])
assigning unique access path data to the unique location in the organism database associated with the specific organism or lot of organisms; 
(Paragraphs [0011] and [0143], [0183] and [0201] and [0204], wherein identifier is associated with a single database identifier for each animal is the unique location of the database record)
and accessing, using the unique access path data, the unique location in the organism database that is associated with the associated specific organism  or lot of organisms.
(Paragraphs [0181], [0200]-[0201] and [0204] [0287], wherein animal information from the database is retrieved using the animal identifier)
Pratt in paragraph [0200] teaches identifying animal information data by scanning barcode but does not explicitly teach obtaining, by scanning the unique account access symbol or code with an optical scanning device, the unique access path data. However in analogous art of content management, Forrester teaches:
generating a unique bar code  including encoded data representing the unique access path data to the unique location in the organism database; 
(Fig 3 and Paragraphs [0028] and claim 24)
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the invention to combine Pratt and Forrester by incorporating the teaching of Forrester into the method of 
Pratt and Forrester do not explicitly teach matrix bar code, however in analogous art of wildlife management, Ibsen teaches:
generating a unique two-dimensional matrix bar code  including encoded data representing the unique access path data to the unique location.
(Fig. 6 and paragraph [0079])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the invention to combine Pratt and Forrester and Ibsen by incorporating the teaching of Ibsen into the method of Pratt and Forrester. One having ordinary skill in the art would have found it motivated to use the wildlife tracking of Ibsen into the system of Pratt and Forrester for the purpose of enhancing accuracy of animal census.

As per claim 19, Pratt and Forrester and Ibsen teach:
 	The computer system implemented method of Claim 18 wherein at least part of the source data includes source data selected from at least one of the group consisting of data indicating the specific organism's or lot of organisms' collector; 
data indicating the specific organism's or lot of organisms' country/region of origin; 
data indicating husbandry provided to the specific organism, or lot of organisms; -6-U.S. Application No. 13/657,672Atty. Docket No. 2070185.00003 
 GPS data indicating the specific organism's or lot of organisms' location of origin; 
data indicating a time of capture of the specific organism or lot of organisms; data indicating the method of capture of the specific organism, or lot of organisms; 
and data indicating a supply chain associated with the specific organism, or lot of organisms.
(Paragraph [0028], wherein the sale/purchase is the supply chain)(Pratt)


The computing system implemented method of Claim 18 further comprising scanning the unique two-dimensional matrix bar code with smart phone associated with a consume
(Fig. 6 and paragraph [0079])(Ibsen) and (Paragraphs [0143] and [0151], wherein the tag incorporates a sticker as cited in paragraph [0032] of the instant specification)(Pratt) 

As per claim 25, Pratt and Forrester and Ibsen teach:
The computer system implemented method  of Claim 18 wherein the unique two-dimensional matrix bar code is imprinted on a static cling sticker applied to a container containing the specific organism or lot of organisms.
(Fig. 6 and paragraph [0079])(Ibsen) and (Paragraphs [0143] and [0151], wherein the tag incorporates a sticker as cited in paragraph [0032] of the instant specification)(Pratt) 

As per claim 30, Pratt and Forrester and Ibsen teach:
The computer system implemented method of Claim 18 further comprising scanning the unique two-dimensional matrix bar code with a smart phone associated with a consumer.
(Fig. 6 and paragraph [0079])(Ibsen) and (Paragraphs [0143] and [0151], wherein the tag incorporates a sticker as cited in paragraph [0032] of the instant specification)(Pratt) 


Claims 20-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Pratt and Forrester and Ibsen in view of Joseph Smith (hereinafter Smith) US Patent No 8682888.

As per claim 20, Pratt and Forrester and Ibsen do not explicitly teach website being the database for interaction with wildlife, however in analogous art of wildlife management, Smith teaches:
organism database is a website and the unique location in the organism database associated with the specific organism or lot of organisms is a webpage associated with the specific organism or lot of organisms.
 (Column 6, lines 10-16 and column 7, lines 54-66 and column 23, lines 60-65)
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the invention to combine Pratt and Forrester and Ibsen and Smith by incorporating the teaching of Smith into the method of Pratt and Forrester and Ibsen. One having ordinary skill in the art would have found it motivated to use the organism management of Smith into the system of Pratt and Forrester and Ibsen for the purpose of leveraging network communication  interface to manage wildlife domain.

As per claim 21,  Pratt and Forrester and Ibsen do not explicitly teach unique access path data comprise  is a unique Uniform Resource Locator (URL, however in analogous art of wildlife management, Smith teaches:
unique access path data comprise  is a unique Uniform Resource Locator (URL).
(Column 6, lines 10-16 and column 7, lines 54-66 and column 23, lines 60-65, wherein identifying the web site hosting the service incorporates the URL)
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the invention to combine Pratt and Andersson and Smith by incorporating the teaching of Smith into the method of Pratt and Andersson. One having ordinary skill in the art would have found it motivated to use the organism management of Smith into the system of Pratt and Andersson for the purpose of managing wildlife data using target domain.

Claim 22 is rejected under 35 U.S.C. 103(a) as being unpatentable over Pratt and Forrester and Ibsen and smith in view of Baird et al (hereinafter Baird) US Publication No 20200015040.


 directing a web browser to the unique URL.
(Paragraph [0046])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the invention to combine Pratt and Forrester and Ibsen and Smith and Baird by incorporating the teaching of Baird into the method of Pratt and Forrester and Ibsen and Smith. One having ordinary skill in the art would have found it motivated to use the organism management of Baird into the system of Pratt and Forrester and Ibsen and Smith for the purpose of facilitating animal tracking.

As per claim 23, Pratt and Forrester and Ibsen and Smith and Baird teach:
The computer system implemented method of Claim 22 further comprising scanning the unique two-dimensional matrix bar code is -7-U.S. Application No. 13/657,672Atty. Docket No. 2070185.00003 a smart phone associated with a consumer 
(Fig. 6 and paragraph [0079])(Ibsen) and  (Paragraph [0234], wherein scanning device is a cell phone)(Pratt)

Claim 31 is rejected under 35 U.S.C. 103(a) as being unpatentable over Pratt and Forrester and Ibsen in view of Dennis Hollenberg (hereinafter Hollenberg) US Patent No 6091956

As per claim 31,  Pratt and Forrester and Ibsen teach two dimensional matrix bar code (Fig. 6 and paragraph [0079])(Ibsen)  but does not go into detail regarding associating scanner with retail, however in analogous art of wildlife management, Hollenberg teaches:
scanning device is provided by a retailer selling the specific rganism or lot of organisms.
(Column 7, lines 20-30)
.

Claims 32-33 are rejected under 35 U.S.C. 103(a) as being unpatentable over Pratt and Forrester and Ibsen n view of Moser et al (hereinafter Moser) US Publication No 20080163824.


As per claim 32,  Pratt and Forrester and Ibsen do not explicitly teach the wildlife being a fish as a pet or for display, however in analogous art of wildlife management, Moser teaches:
specific organism or lot of organisms comprise fish or lot of fish purchased for use as pets or for display.
(Paragraphs [0214] and [0269])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the invention to combine Pratt and Forrester and Ibsen and Moser by incorporating the teaching of Moser into the method of Pratt and Forrester and Ibsen. One having ordinary skill in the art would have found it motivated to use the wildlife management of Moser into the system of Pratt and Forrester and Ibsen for the purpose of leveraging fish management and control.

As per claim 33, Pratt and Forrester and Ibsen teach wildlife management but do not go into detail regarding wildlife being reptile, Moser teaches:
specific organism or lot of organisms comprise a reptile or lot of reptiles purchased for use as pets or for display.

Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the invention to combine Pratt and Forrester and Ibsen and Moser by incorporating the teaching of Moser into the method of Pratt and Forrester and Ibsen. One having ordinary skill in the art would have found it motivated to use the wildlife management of Moser into the system of Pratt and Forrester and Ibsen for the purpose of leveraging reptile management and control.

Claim 34 is rejected under 35 U.S.C. 103(a) as being unpatentable over Pratt and Forrester and Ibsen in view of Mark Vande Pol et al (hereinafter Vande Pol) US Publication No 20030014342.

As per claim 34, Pratt and Forrester and Ibsen teach wildlife management but do not go into detail regarding wildlife being insect, Vande Pol teaches:
Specific organism or lot of organisms comprise an insect or lot insects purchased for user as pets or for display.
(Paragraph [0435])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the invention to combine Pratt and Forrester and Ibsen and Vande Pol by incorporating the teaching of Vande Pol into the method of Pratt and Forrester and Ibsen. One having ordinary skill in the art would have found it motivated to use the wildlife management of Vande Pol into the system of Pratt and Forrester and Ibsen for the purpose of identifying species.


Claim 53 is rejected under 35 U.S.C. 103(a) as being unpatentable over Pratt and Forrester and Ibsen in view of Erickson et al (hereinafter Erickson) US Publication No 20110010971

As per claim 53, Pratt and Forrester and Ibsen do not explicitly teach the unique access path data comprises a Uniform Resource Locator (URL). However in analogous art of animal management, Erickson teaches:
the unique access path data comprises a Uniform Resource Locator (URL).
(Paragraphs [0020] and [0023])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the invention to combine Pratt and Forrester and Ibsen and  Erickson by incorporating the teaching of Erickson into the method of Pratt and Forrester and Ibsen. One having ordinary skill in the art would have found it motivated to use the wildlife tracking of Erickson into the system of Pratt and Forrester and Ibsen for the purpose of dynamically accessing animal information.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tarek Chbouki whose telephone number is 571-2703154.  The examiner can normally be reached on Mon-Fri 9:00 am to 6:00 pm EST. If attempts to reach the examiner by telephone are 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAREK CHBOUKI/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        9/13/2021